Title: William A. Burwell to Thomas Jefferson, 4 February 1820
From: Burwell, William Armistead
To: Jefferson, Thomas


					
						Dear Sir,
						
							Washington
							Febry 4th 1820
						
					
					I have been informed by the Secretary of War, that the Government will not Sell at this time the Instruments procured by Mr Hasler—I should have given you this information earlier, but have been waiting in the daily expectation, to hear from Dr Jackson—Mr Crawford has promised to furnish me with the paper the moment it arrives, when it shall be forwarded without delay.
					
						please remember 
							me kindly to the family—and accept Dr Sir the best wishes for your happiness
						
							W. A Burwell
						
					
				